                                                     October 23, 2020

Via ECF
The Honorable Steven Tiscione
United States Magistrate Judge for the
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     Nolan v. City of New York et al., Case No. 19-cv-00187-RPK-ST

Dear Judge Tiscione:

        As Your Honor is aware, this office represents Plaintiff William R. Nolan in the above-
referenced action brought against Defendants, the City of New York and various individuals, for
alleged violations of Plaintiff’s First, Second, and Fourth Amendment rights under the Constitution
of the United States, via-a-vis the Fourteenth Amendment and 42 U.S.C. § 1983. Pursuant to the
Court’s Minute Order dated October 7, 2020, we write now - - with Defendants’ consent - - to
update the Court on the status of proceedings.

       Since the parties’ last status report dated August 3, 2020 (ECF 31), Plaintiff’s criminal
prosecution stemming from his arrest on December 20, 2018, and his January 14, 2020 arrest,
remains ongoing. Plaintiff’s counsel in the criminal prosecution has informed the undersigned that
the Richmond County District Attorney has filed an affidavit consenting to the dismissal of all
felony charges pending against Plaintiff, which once dismissed, will leave the misdemeanor
charges remaining. As such, Plaintiff is currently awaiting the criminal court’s order dismissing
those felony charges. The next appearance date in Plaintiff’s criminal matter is November 19,
2020. See People v. Nolan, Ind. Nos. 00623/2018, 00225C/2020 (Crim. Ct., Richmond Cty).

      Pursuant to the Court’s August 12, 2020 order partially lifting the stay, Plaintiff served a
subpoena on the Fraternal Order of Police and a FOIL request on the New York Department of
Motor Vehicles and are awaiting a response. Plaintiff continues to vehemently oppose the stay
and what he believes - - based on his experience - - the continued retaliatory acts taken by the
NYPD, and intends to renew his motion to lift the stay after the November 19, 2020 court
appearance date in his criminal proceedings, if not before. Indeed, as previously explained, the
stay is grossly contrary to Federal Rule of Civil Procedure 1, which provides for the speedy
administration of every action. He also, at the appropriate time, intends to amend his Complaint
to assert additional constitutional claims flowing from his January 2020 arrest.

        Defendant City of New York requests that the stay remain in effect pending resolution of
Plaintiff’s criminal prosecution.

       We thank the Court for its attention to this matter.

                                                     Respectfully submitted,



                                                     _____________
                                                     Caitlin Duffy, Esq.
                                                       For the Firm

To:    All counsel of record (via ECF)




                                                 2
